Citation Nr: 0609532	
Decision Date: 03/31/06    Archive Date: 04/07/06

DOCKET NO.  03-02 815A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila,
the Republic of the Philippines


THE ISSUE

Entitlement to service connection for pulmonary tuberculosis.


REPRESENTATION

Appellant represented by:	Mark L. Lippman, Attorney-at-
Law


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel




INTRODUCTION

The veteran had recognized guerilla service from September 
1943 to October 1945 and service with the Regular Philippine 
Army from October 1945 to June 1946.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 rating decision of the Manila, 
the Republic of the Philippines, Department of Veterans 
Affairs (VA) Regional Office (RO).  The RO denied service 
connection for pulmonary tuberculosis.

In January 2004, the Board denied the claim for service 
connection for pulmonary tuberculosis.  The veteran appealed 
the decision to the United States Court of Appeals for 
Veterans Claims (Court).  In December 2004, the veteran and 
the Secretary of VA filed a joint motion to vacate the Board 
decision and remand it for compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA) as to the unique 
evidentiary requirements for a claim for service connection 
for pulmonary tuberculosis.  The Court granted the motion the 
following month.

When the case came back to the Board, it remanded the claim 
for additional development consistent with the December 2004 
joint motion.  The case has been returned to the Board for 
further appellate review.


FINDING OF FACT

There is no competent medical evidence of active pulmonary 
tuberculosis in service or evidence of active pulmonary 
tuberculosis on a comparative study of x-rays within three 
years after the veteran's separation from service.




CONCLUSION OF LAW

Pulmonary tuberculosis was not incurred in or aggravated by 
service, nor may it be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.371(a), 3.374(c) (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION
I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court 
held that VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and that (4) VA will request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  

A service-connection claim that provides for disability-
compensation benefits consists of the following five 
elements: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, Nos. 01-
1917 & 02-1506 (U.S. Vet. App. March 3, 2006).  The VCAA 
requires notice to a claimant of how a VA service connection 
claim may be substantiated as to all five elements of such a 
claim, including degree of disability and effective date of 
disability.

The Board finds that the VCAA notice requirements have been 
satisfied by the December 2001 and September 2005 letters and 
the August 2002 rating decision, the January 2003 statement 
of the case, the October 2005 and January 2006 supplemental 
statement of the case, and the January 2004 Board decision.  
The veteran was informed that in order to substantiate a 
claim for service connection, the evidence needed to show he 
had a current disability, a disease or injury in service or 
within three years following service, and evidence of a nexus 
between the post service disability and the disease or injury 
in service, which was usually provided by medical evidence.  
While the Board decision was vacated, the veteran received a 
copy of the decision, which spelled out exactly why his claim 
was being denied, and it cited to the specific regulations 
pertaining to a claim involving service connection for 
pulmonary tuberculosis.  Additionally, in the September 2005 
letter, VA provided the veteran with a document entitled, 
"Evidentiary Requirements Pertaining to Pulmonary 
Tuberculosis."  Further, and more importantly, based upon 
submissions from the veteran, he has actual knowledge of the 
evidence necessary to substantiate his claim.  Specifically, 
he has alleged that he either had pulmonary tuberculosis in 
service or was treated for such within three years following 
his discharge from service.  Such statement, if true, would 
substantiate his claim for service connection.  The veteran 
has also submitted a statement, wherein he discussed that he 
was unable to obtain "clinical, X-ray or laboratory studies 
to support a finding of active [pulmonary tuberculosis 
within] three ye[]ars from my discharge."  See Notice of 
Disagreement, received September 23, 2002.  He has further 
alleged that the finding at discharge that the chest x-ray 
was "unsatisfactory" is evidence that he had pulmonary 
tuberculosis upon his discharge from service.  See id.  This 
shows that the veteran is aware that he needs clinical, x-
ray, or laboratory findings to support the diagnosis of 
pulmonary tuberculosis.  Therefore, based on the above-
identified documents and the veteran's knowledge of the 
evidence necessary to substantiate his claim for service 
connection, any defect with respect to this part of the 
notice would be harmless error.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

The Board notes that a copy of the September 2005 VCAA letter 
is in the claims file; however, a copy of the document 
entitled, "Evidentiary Requirements Pertaining to Pulmonary 
Tuberculosis," is not.  The Board finds no basis to remand 
the claim for the RO to associate that document in the claims 
file.  Specifically, the Court has held that there is a 
"presumption of regularity" under which it is presumed that 
Government officials have properly discharged their official 
duties.  Ashley v. Derwinski, 2 Vet. App. 307 (1992) (citing 
United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 
(1926)); see also Mindenhall v. Brown, 7 Vet. App. 271 (1994) 
(this presumption of regularity applies to procedures at the 
RO).  Applying this presumption to the instant case, the 
Board must conclude that if the September 2005 letter 
indicates that the veteran was provided with the evidentiary 
requirements pertaining to pulmonary tuberculosis, that such 
properly informed him of the specific requirements in a claim 
involving service connection for pulmonary tuberculosis.  
Again, based upon arguments submitted by the veteran, he has 
actual knowledge of the evidence necessary to substantiate 
the claim for service connection for pulmonary tuberculosis.  

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  The RO told the veteran that he could obtain 
private records himself and submit them to VA.  Finally, he 
was told to submit any evidence in his possession that 
pertained to the claim.  All of this was fully laid out in 
the September 2005 letter.  

In Pelegrini II, the Court held, in part, that a VCAA notice, 
as required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the unfavorable AOJ decision that is the 
basis of this appeal was decided prior to the issuance of a 
fully VCAA-compliant letter.  The Board finds that any defect 
with respect to the timing of the VCAA notice requirements 
was harmless error.  The content of the September 2005 
letters provided to the veteran fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify and assist.  He was 
provided an opportunity to submit additional evidence.  He 
submitted a document indicating he had no additional evidence 
to submit.  Thus, the Board finds that the actions taken by 
VA have essentially cured the error in the timing of the 
notice.  Further, it finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the veteran for the Board to proceed with the 
appeal.  See Bernard, 4 Vet. App. 384.  

In this appeal, the veteran was given notice of what type of 
information and evidence he needed to substantiate his claim 
for service connection, but he was not provided with notice 
of the type of evidence necessary to establish a disability 
rating or effective date for pulmonary tuberculosis if the 
claim should be granted.  See Dingess/Hartman, supra.  Even 
though the notice was inadequate on these two elements, there 
is no prejudice in issuing a final decision because the 
preponderance of the evidence is against the veteran's claim 
for service connection.  As a result, any questions as to the 
appropriate disability rating or effective date to be 
assigned are moot. 

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2005).  
Of record are treatment records from the Veterans Memorial 
Medical Center and letters from private physicians.  

VA has not provided the veteran with an examination in 
connection with his claim; however, the Board finds that VA 
was not under an obligation to have the veteran examined for 
either disability.  Specifically, under the law, an 
examination or opinion is necessary to make a decision on the 
claim when the record (1) contains competent evidence that 
the claimant has a current disability or persistent or 
recurrent symptoms of the disability; (2) contains evidence 
which indicates that the disability or symptoms may be 
associated with the claimant's active duty; and (3) does not 
contain sufficient medical evidence for VA to make a 
decision.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) 
(2005).  Here, the evidence does not indicate that the 
disability may be associated with the veteran's active 
service.  See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003) (VA was not required to provide the veteran with a 
medical examination absent a showing by veteran of a causal 
connection between the disability and service).  While the 
veteran has a current diagnosis of pulmonary tuberculosis, 
and he has submitted medical records that appear to show the 
veteran had a diagnosis of pulmonary tuberculosis within 
three years following his discharge from service, the veteran 
has not brought forth the proper evidence to establish that a 
valid diagnosis of pulmonary tuberculosis was shown during 
that time period.  VA informed him that he would need 
clinical, x-ray, or laboratory findings or some other 
approved method, and the veteran has not provided such 
evidence.  For these reasons, VA was not required to provide 
him with an examination in connection with his claim.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the veteran with the 
development of evidence is required, nor has the delayed 
notice of the VCAA resulted in any prejudice to the veteran.  
38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  

II.  Decision

The veteran claims he developed pulmonary tuberculosis in 
service and that he was treated for such within three years 
following his discharge from service.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection for a 
chronic disease, such as pulmonary tuberculosis may be 
granted if manifest to a compensable degree within three 
years of separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2005).  
Service connection may be granted for any disease diagnosed 
after service when all the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2005).

Therefore, in order to prevail on an issue of service 
connection on the merits, there must be (1) medical evidence 
of a current disability; (2) medical evidence, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

There are specific regulations defining what medical evidence 
is acceptable in establishing service connection for 
tuberculosis.  X-ray evidence of active tuberculosis is 
required to establish direct service connection for this 
disease under 38 C.F.R. § 3.370(a) and, where x-ray evidence 
from the veteran's entrance physical examination is not 
available and there is no other evidence of active or 
inactive re-infection type tuberculosis existing prior to 
entrance into active service, 38 C.F.R. § 3.370(b) provides 
that inactive tuberculosis will be assumed to have been 
incurred during service where such disease is shown by x-ray 
evidence as provided in § 3.370(a).  See 38 C.F.R. § 3.370.  
Similarly, 38 C.F.R. § 3.371 requires x-ray evidence of 
active pulmonary tuberculosis within the three-year 
presumptive period provided by 38 C.F.R. § 3.307 in order to 
establish direct service connection for this disease.  See 38 
C.F.R. §§ 3.307, 3.371.  Finally, 38 C.F.R. § 3.374 provides 
that either an in-service diagnosis or a post-service VA 
diagnosis of active pulmonary tuberculosis will be accepted 
as valid for purposes of establishing direct service 
connection for this disease.  A private physician's diagnosis 
of active tuberculosis will be accepted for service 
connection purposes only where it is confirmed by x-ray 
evidence, laboratory studies, or acceptable hospital 
observation or treatment.  38 C.F.R. § 3.374.  The Court has 
indicated that VA regulations provide specific requirements 
as to the nature and extent of proof necessary to establish 
service connection for pulmonary tuberculosis.  See Murillo 
v. Brown, 9 Vet. App. 322 (1996).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b) (West 
2002).

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the grant of service connection for pulmonary tuberculosis.  
In this case, there is no competent evidence of record that 
establishes the veteran actually had tuberculosis either 
during active duty or within three years following his 
separation from service.  The veteran's service medical 
records are negative for indications of tuberculosis.  A 
January 1946 "Affidavit for Philippine Army Personnel," 
indicates that there was no record of "wounds" or 
"illness[es]."  A May 1946 separation examination shows 
that evaluation of the lungs was normal.  Additionally, when 
asked to list all significant diseases, wounds, or injuries, 
the examiner stated it was "neg[ative]"  The examiner 
noted, however, that the chest x-ray was "unsatisfactory."  
The veteran has alleged that such finding is evidence that he 
had the beginning stages of pulmonary tuberculosis.  First, 
the veteran is not competent to assert that a finding of 
"unsatisfactory" on a chest x-ray is indicative of 
pulmonary tuberculosis.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (lay witness not competent to offer 
opinion requiring medical knowledge).  Second, the document 
shows that evaluation of the lungs was normal and the 
examiner specifically stated that the veteran was 
"neg[ative]" for any significant diseases.  Thus, the Board 
finds that a finding of "unsatisfactory" on the chest x-ray 
cannot be deemed to be evidence of pulmonary tuberculosis.  
On the whole, the evidence does not establish that the 
veteran had pulmonary tuberculosis in service.  

As to consideration of presumptive service connection, the 
veteran has submitted two statements, dated January 2002 and 
April 2002, from the same physician, wherein the physician 
alleges that the veteran was treated for pulmonary 
tuberculosis by his late father beginning in December 1948 
through July 1949, which information he obtained from the log 
books.  Additionally, the veteran submitted a July 1999 
"Certification of Treatment/Confinement" that shows he was 
treated for pulmonary tuberculosis from October 6, 1947, to 
October 11, 1947.  The medical record officer stated that the 
clinical record showing this treatment was damaged by a 
typhoon and eaten by termites.  The treatment described by 
the private physician and the medical record officer would 
establish treatment for pulmonary tuberculosis within three 
years following service, which could establish service 
connection on a presumptive basis.

Section 3.371(a) provides that evidence of activity on a 
comparative study of x-ray films showing pulmonary 
tuberculosis within the three-year presumptive period will be 
taken as establishing service connection for active pulmonary 
tuberculosis subsequently diagnosed by approved methods.  
38 C.F.R. § 3.371(a).  In this case, the medical opinion and 
the treatment certificate do not contain evidence that the 
diagnosis of pulmonary tuberculosis was based on a 
comparative study of x-ray films demonstrating active 
pulmonary tuberculosis.  See id.  Additionally, the diagnosis 
of pulmonary tuberculosis was provided by private physicians 
or a private hospital, which diagnosis of pulmonary 
tuberculosis will not be accepted to show the disease was 
initially manifested after discharge from active service 
unless confirmed by acceptable clinical, x-ray or laboratory 
studies, or by findings of active tuberculosis based upon 
acceptable hospital observation or treatment.  38 C.F.R. § 
3.374.  Here, there are no clinical data or other rationale 
to support the opinions; nor is there anything otherwise in 
the record that would give them substance.  Therefore, the 
opinions are both unsupported and unacceptable for the 
purposes of establishing a diagnosis of pulmonary 
tuberculosis with three years following the veteran's 
discharge from service.  

The evidence shows that the veteran was diagnosed with 
pulmonary tuberculosis while at a VA facility in 1987.  
Accepting that such is the first showing of pulmonary 
tuberculosis, this is 40 years following the veteran's 
discharge from service.  No medical professional who has 
entered a diagnosis of pulmonary tuberculosis based upon 
acceptable hospital treatment has attributed the diagnosis of 
pulmonary tuberculosis to the veteran's service, to include 
the three-year period following his discharge from service.  
This is evidence against a finding that the post service 
diagnosis of pulmonary tuberculosis is related to the 
veteran's service.

The veteran has asserted he contracted tuberculosis during 
active duty.  He has submitted a joint affidavit from men 
with whom he served who state that the veteran had pulmonary 
tuberculosis in service.  In this regard, the Board notes 
that the veteran and the affiants are competent to provide 
lay statements as to the features or symptoms of an injury or 
illness.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995); 
Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, when 
the determinative issue involves a question of medical 
diagnosis or causation, only individuals possessing 
specialized training and knowledge are competent to render 
such an opinion.  See Espiritu, 2 Vet. App. at 494.  As it 
has not been shown that the veteran or the affiants have such 
training and knowledge, they are not competent to render an 
opinion whether tuberculosis was incurred in service or 
within the three-year presumption period.  

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for pulmonary 
tuberculosis. Specifically, the evidence of record on this 
claim does not tend to show that tuberculosis was incurred in 
service, to include the three-year period following discharge 
from service.  In this case, the evidence is not so evenly 
balanced, and the benefit-of-the-doubt rule is not for 
application.  38 U.S.C.A. § 5107(b); see Gilbert, 1 Vet. 
App. at 55. 


ORDER

Service connection for pulmonary tuberculosis is denied.



________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


